DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US 2019/0098953) in view of Pender et al. (US 2017/0171515).
Strickland discloses an apparatus to facilitate surveillance, comprising: a head-worn article 108, including: a video camera 110 having a lens positioned at the opening to capture video data from the rear of the article; and a transceiver 146 to wirelessly transmit the video data to a remote device (processor 150, portable device 109, etc.) and receive wireless signals from the remote device to control operation of the video camera including starting data capture; see para. 39, 52+; figure 1A-1C. Strickland discloses mounting the camera on a rear side of the helmet/article not necessarily within as claimed. Pender however teaches an apparatus to facilitate surveillance, comprising: a head-worn article 100, including: an opening in the rear the article 100a a video camera 107a mounted inside of the article, having a lens positioned at the opening to capture video data from the rear of the article and operated as claimed; see para. 17; fig. 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include mounting a camera inside the article and providing an opening in the invention to Strickland as taught by Pender for protection of the electronic components.

Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pender et al. (US 2017/0171515) in view of Tapia et al. (US 2014/0267615).
Pender et al. discloses an apparatus to facilitate surveillance, comprising: a head-worn article 100, including: an opening in the rear the article; a video camera 107a mounted inside of the article, having a lens positioned at the opening to capture video data from the rear of the article; see abstract figures 2-4.  Pender does not disclose a transceiver to wirelessly transmit the video data to a remote device and receive wireless signals from the remote device to control operation of the video camera, however Tapia et al. teach a wearable camera 500 comprising a transceiver 510 for wireless transmission and control of video data to a remote device as claimed; see figures, para. 39-41.  It would have been obvious to one of ordinary skill in the art to at the time of the invention to include a wireless transceiver for enabling remote data transfer and control of a video camera as taught by Tapia et al. in the invention to Pender et al. Regarding the mounting of the device Tapia et al. teach a mounting bracket/housing aligned with a camera opening, first 318 and second contact plates 348 with magnet/magnetic coupling capabilities; see para. 26-27, figures 1B-5B considered with compatible features.
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1796